DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 9 is objected to because of the following informalities:
As to claim 9, line 12 recites “a C-PHY/D-PHY sector” and should recite “a C-PHY/D-PHY selector” in order to be consistent with the prior language used.
Appropriate correction is required.

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “a first protocol processing module… receives the RGB signal” and “a second protocol processing module… receives the RGB signal” in claims 1 and 8.

The interpretations are as follows:
a first protocol processing module: MIPI C-PHY port (Para. 0005)
a second protocol processing module: MIPI D-PHY port (Para. 0005)
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim limitations “a RGB module” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the 
The “a RGB module” is not disclosed in the specification with any corresponding structure to teach this module. The figures merely disclose a RGB module 10 without providing any structure to that module.  In addition, the written specification does not further describe the RGB module claimed.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 

(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 1, 2, 8, and 9 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the Due to the module recitation provided in the independent claims invoke a 35 112(f) analysis which interprets these modules as being a C-PHY protocol processing module and a D-PHY protocol processing module.  Thus, due to this interpretation, claim 2 is substantially identical to claim 1 and claim 9 is substantially identical to claim 8.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-4, and 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2017/0032757 by Itoigawa et al. (“Itoigawa”) in view of U.S. Pub. No. 2007/0263713 by Aronson (“Aronson”).

As to claim 1, Itoigawa discloses a driving device (Itoigawa, driver IC 2, Figure 1), comprising:
a RGB module (Itoigawa, receivers                         
                            
                                
                                    23
                                
                                
                                    1
                                
                            
                        
                    -                        
                            
                                
                                    23
                                
                                
                                    3
                                
                            
                        
                     and logic block 27, Figure 2) for receiving an image data and converting the image data into a RGB signal (Itoigawa, the logic block 27 controls various circuits integrated in the driver IC 2 in response to control data included in the reception data, and also performs image processing on image data, Figure 2, ¶ [0064]);
a first protocol processing module (Itoigawa, C-PHY block 24, Figure 2) and a second protocol processing module (Itoigawa, D-PHY block 25, Figure 2)  respectively connected with the RGB module (Itoigawa, receivers                         
                            
                                
                                    23
                                
                                
                                    1
                                
                            
                        
                    -                        
                            
                                
                                    23
                                
                                
                                    3
                                
                            
                        
                     and logic block 27, Figure 2), wherein after the first protocol processing module receives the RGB signal, the first protocol processing module outputs a first signal after processing the RGB signal according to a first protocol standard (Itoigawa, The C-PHY block 24 performs signal processing on the signals received from the receivers                         
                            
                                
                                    23
                                
                                
                                    1
                                
                            
                        
                    ,                         
                            
                                
                                    23
                                
                                
                                    2
                                
                            
                             
                        
                    and                         
                            
                                
                                    23
                                
                                
                                    3
                                
                            
                        
                     in accordance with the MIPI C-PHY specification, to thereby extract various data (such as control data and image data) transmitted from the host. Figure 2, ¶ [0059]), and after the second protocol processing module receives the RGB signal, the second protocol processing module outputs a second signal after processing the RGB signal according to a second protocol standard (Itoigawa,                         
                            
                                
                                    23
                                
                                
                                    1
                                
                            
                        
                    ,                         
                            
                                
                                    23
                                
                                
                                    2
                                
                            
                             
                        
                    and                         
                            
                                
                                    23
                                
                                
                                    3
                                
                            
                        
                     in accordance with the MIPI D-PHY specification, to thereby extract various data (such as control data and image data) transmitted from the host. Figure 2, ¶ [0061]);
a selector (Itoigawa, selector 26, Figure 2) connected to the first protocol processing module (Itoigawa, C-PHY block 24, Figure 2) and the second protocol processing module (Itoigawa, D-PHY block 25, Figure 2) to selectively receive the first signal and the second signal and outputting; As shown in figure 2 of Itoigawa, the selector 26 receives the outputs from the C-PHY/D-PHY blocks and outputs to the logic block 27.
a first deserializer (Itoigawa, deserializer 35, Figure 2) and a second deserializer (Itoigawa, deserializer 44, Figure 2) connected to the selector (Itoigawa, selector 26, Figure 2), wherein the first deserializer is configured to decode the first signal and outputs a binary signal data sequence, and the second deserializer is configured to decode the second signal, and outputs a binary signal data sequence; The deserializers receive signals from the flipflops and combine that data into a binary sequence provided to the selector 26 through the C-PHY and D-PHY protocol processing.
Itoigawa teaches the drive block 28 driving the liquid crystal display panel 1 in response to the image data and control data (Itoigawa, ¶ [0064]).
	Itoigawa does not expressly teach
multiple transmitters and multiple connection terminals, the transmitters are connected with the first deserializer and the second deserializer, and the connection terminals are connected with the transmitters to receive the binary signal data sequences and output a driving signal.
Aronson teaches a digital video interface with
multiple transmitters and multiple connection terminals (Aronson, received signals are output as four data streams 128, which correspond to HDMI 110, Figure 2A), the transmitters are connected with the first deserializer and the second deserializer, and the connection terminals are connected with the transmitters to receive the binary signal data sequences and output a driving signal. As shown in figure 2A of Aronson, the transmitters in the HDMI 110 receive signals from the de-serializer IC 126 and provide the data sequences to the display 130.
The combination of Itoigawa and Aronson teaches C-PHY and D-PHY deserializsers outputting signals to the HDMI transmitters which provide data sequences to the display.
	At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Itoigawa’s drive block to include Aronson’s HDMI data stream transmission because such a modification is the result of applying a known technique to a known device ready for improvement to yield predictable results. More specifically, Aronson’s HDMI data stream transmission permits high speed and quality display data transmission.  This known benefit in Aronson is applicable to Itoigawa’s drive block as they both share characteristics and capabilities, namely, they are directed to display driving devices.  Therefore, it would have been recognized that modifying Itoigawa’s drive block to include Aronson’s HDMI data stream transmission would have yielded predictable results because (i) the level of ordinary skill 
	Thus, Itoigawa, as modified by Aronson, teaches the multiple transmitters providing four data sequences to the display.
	As to claim 2, Itoigawa, as modified by Aronson, teaches the driving device (Itoigawa, driver IC 2, Figure 1) wherein the driving device comprises:
a RGB module (Itoigawa, receivers                         
                            
                                
                                    23
                                
                                
                                    1
                                
                            
                        
                    -                        
                            
                                
                                    23
                                
                                
                                    3
                                
                            
                        
                     and logic block 27, Figure 2) for receiving an image data and converting the image data into a RGB signal (Itoigawa, the logic block 27 controls various circuits integrated in the driver IC 2 in response to control data included in the reception data, and also performs image processing on image data, Figure 2, ¶ [0064]);
a C-PHY protocol processing module (Itoigawa, C-PHY block 24, Figure 2) and a D-PHY protocol processing module (Itoigawa, D-PHY block 25, Figure 2)  respectively connected to the RGB module (Itoigawa, receivers                         
                            
                                
                                    23
                                
                                
                                    1
                                
                            
                        
                    -                        
                            
                                
                                    23
                                
                                
                                    3
                                
                            
                        
                     and logic block 27, Figure 2), wherein after the C-PHY protocol processing module receives the RGB signal, the C-PHY protocol processing module output a MIPI C-PHY signal after processing the RGB signal according to a MlPI C-PHY protocol standard (Itoigawa, The C-PHY block 24 performs signal processing on the signals received from the receivers                         
                            
                                
                                    23
                                
                                
                                    1
                                
                            
                        
                    ,                         
                            
                                
                                    23
                                
                                
                                    2
                                
                            
                             
                        
                    and                         
                            
                                
                                    23
                                
                                
                                    3
                                
                            
                        
                     in accordance with the MIPI C-PHY specification, to thereby extract various data (such as control data and image data) transmitted from the host. Figure 2, ¶ [0059]), and after the D-PHY protocol processing module receives the RGB signal, the C-PHY protocol processing module outputs a MIPI D-PHY signal after processing the RGB signal according to a MIPI D-PHY protocol standard (Itoigawa, The D-PHY block 25 performs signal processing on the signals received from the receivers                         
                            
                                
                                    23
                                
                                
                                    1
                                
                            
                        
                    ,                         
                            
                                
                                    23
                                
                                
                                    2
                                
                            
                             
                        
                    and                         
                            
                                
                                    23
                                
                                
                                    3
                                
                            
                        
                     in accordance with the MIPI D-PHY specification, to thereby extract various data (such as control data and image data) transmitted from the host. Figure 2, ¶ [0061]);
a C-PHY/D-PHY selector (Itoigawa, selector 26, Figure 2) connected to the C-PHY protocol processing module (Itoigawa, C-PHY block 24, Figure 2) and the D-PHY protocol processing module (Itoigawa, D-PHY block 25, Figure 2) to selectively receive the MIPI C-PHY signal and the MIPI D-PHY signal, and outputting; As shown in figure 2 of Itoigawa, the selector 26 receives the outputs from the C-PHY/D-PHY blocks and outputs to the logic block 27.
a C-PHY deserializer (Itoigawa, deserializer 35, Figure 2) and a D-PHY deserializer (Itoigawa, deserializer 44, Figure 2) connected to the C-PHY/D-PHY selector (Itoigawa, selector 26, Figure 2), wherein the C-PHY deserializer is used to decode the MIPI G-PHY signal and outputs a binary signal data sequence, and the D-PHY deserializer is used to decode the MIPI D-PHY signal and outputs a binary signal data sequence; The deserializers receive signals from the flipflops and combine that data into a binary sequence provided to the selector 26 through the C-PHY and D-PHY protocol processing.
multiple transmitters and multiple connection terminals (Aronson, received signals are output as four data streams 128, which correspond to HDMI 110, Figure 2A) connected to the C-PHY deserializer (Itoigawa, deserializer 35, Figure 2) and the D-PHY deserializer (Itoigawa, deserializer 44, Figure 2), and the connection terminals are connected to the transmitters for receiving the binary signal data sequences and outputting a driving signal. As shown in figure 2A of Aronson, the transmitters in the HDMI 110 receive signals from the de-serializer IC 126 and provide the data sequences to the display 130. In addition, the motivation used is the same as in the rejection of claim 1.
As to claim 3, Itoigawa, as modified by Aronson, teaches the driving device wherein the driving device further comprises: a clock module (Itoigawa, clock recovery circuit 31 and receiver                         
                            
                                
                                    23
                                
                                
                                    3
                                
                            
                        
                    , Figure 2) connected to the C-PHY deserializer (Itoigawa, deserializer 35, Figure 2) and the D-PHY deserializer (Itoigawa, deserializer 44, Figure 2) for generating a clock signal (Itoigawa, clock signals CLK1 and CLK2, Figure 2). As shown in figure 2 of Itoigawa, the clock signals are generated by the clock recovery circuit and the receiver.
As to claim 4, Itoigawa, as modified by Aronson, teaches the driving device wherein the driving device further comprises: multiple triggers connected to the clock module (Itoigawa, clock recovery circuit 31 and receiver                         
                            
                                
                                    23
                                
                                
                                    3
                                
                            
                        
                    , Figure 2), the C-PHY deserializer (Itoigawa, deserializer 35, Figure 2) and the D-PHY deserializer (Itoigawa, deserializer 44, Figure 2), and the triggers combines with the clock signal to synchronously latch the binary signal data output sequences outputted by the C-PHY deserializer and the D-PHY deserializer, and the multiple triggers includes:
a first trigger (Itoigawa, flipflop 32, Figure 2), a second trigger (Itoigawa, flipflop 33, Figure 2), and a third trigger (Itoigawa, flipflop 34, Figure 2) respectively connected to the C-PHY deserializer (Itoigawa, deserializer 35, Figure 2) and the clock module for generating a trigger clock signal in order to synchronously latch the binary signal data sequence outputted by the C-PHY deserializer (Itoigawa, The flipflops 32, 33 and 34 constitute a latch circuit which latches the signals received from the receivers                         
                            
                                
                                    23
                                
                                
                                    1
                                
                            
                        
                    -                        
                            
                                
                                    23
                                
                                
                                    3
                                
                            
                        
                    ; the flipflops 32, 33 and 34 respectively generate a data stream by latching the signals received from the receivers                         
                            
                                
                                    23
                                
                                
                                    1
                                
                            
                        
                    -                        
                            
                                
                                    23
                                
                                
                                    3
                                
                            
                        
                    in synchronization with the clock signal CLK1. Figure 2, ¶ [0060]); and
a fourth trigger (Itoigawa, flipflop 41, Figure 2) and a fifth trigger (Itoigawa, flipflop 42, Figure 2) respectively connected to the D-PHY deserializer (Itoigawa, deserializer 44, Figure 2) and the clock module, for generating a trigger dock signal in order to synchronously latch the binary signal data sequence outputted by the D-PHY deserializer (Itoigawa, The flipflops 41 and 32 constitute a latch circuit which latches the signals received from the receivers                        
                             
                            
                                
                                    23
                                
                                
                                    1
                                
                            
                        
                     and                         
                            
                                
                                    23
                                
                                
                                    2
                                
                            
                        
                    ; the flipflops 41 and 42 generate data streams by respectively latching the signals received from the receivers                         
                            
                                
                                    23
                                
                                
                                    1
                                
                            
                        
                     and                         
                            
                                
                                    23
                                
                                
                                    2
                                
                            
                        
                     in synchronization with the clock signal CLK2 (that is, the signal received from the receiver                         
                            
                                
                                    23
                                
                                
                                    3
                                
                            
                        
                    ), Figure 2, ¶ [0062]).
As to claim 8, Itoigawa discloses a driving method (Itoigawa, driver IC 2 is a semiconductor device configured to drive the liquid crystal display panel 1, Figure 1, ¶ [0053]), comprising steps of:
Step S1: receiving an image data by a RGB module (Itoigawa, receivers                         
                            
                                
                                    23
                                
                                
                                    1
                                
                            
                        
                    -                        
                            
                                
                                    23
                                
                                
                                    3
                                
                            
                        
                     and logic block 27, Figure 2) and converting the image data into a RGB signal (Itoigawa, the logic block 27 controls various circuits integrated in the driver IC 2 in response to control data included in the reception data, and also performs image processing on image data, Figure 2, ¶ [0064]);
Step S2: after a first protocol processing module (Itoigawa, C-PHY block 24, Figure 2) receives the RGB signal, the first protocol processing module outputs a first signal after processing the RGB signal according to a first protocol standard (Itoigawa, The C-PHY block 24 performs signal processing on the signals received from the receivers                         
                            
                                
                                    23
                                
                                
                                    1
                                
                            
                        
                    ,                         
                            
                                
                                    23
                                
                                
                                    2
                                
                            
                             
                        
                    and                         
                            
                                
                                    23
                                
                                
                                    3
                                
                            
                        
                     in accordance with the MIPI C-PHY specification, to thereby extract various data (such as control data and image data) transmitted from the host. Figure 2, ¶ [0059]), or after a second protocol processing module (Itoigawa, D-PHY block 25, Figure 2) receives the RGB signal, the second protocol processing module outputs a second signal after processing the RGB signal according to a second protocol standard (Itoigawa, The D-PHY block 25 performs signal processing on the signals received from the receivers                         
                            
                                
                                    23
                                
                                
                                    1
                                
                            
                        
                    ,                         
                            
                                
                                    23
                                
                                
                                    2
                                
                            
                             
                        
                    and                         
                            
                                
                                    23
                                
                                
                                    3
                                
                            
                        
                     in accordance with the MIPI D-PHY specification, to thereby extract various data (such as control data and image data) transmitted from the host. Figure 2, ¶ [0061]);
Step S3: selectively receiving the first signal and the second signal by a selector (Itoigawa, selector 26, Figure 2), and outputting; As shown in figure 2 of Itoigawa, the selector 26 receives the outputs from the C-PHY/D-PHY blocks and outputs to the logic block 27.
Step S4: decoding the first signal by a first deserializer (Itoigawa, deserializer 35, Figure 2) and outputting a binary signal data sequence, or decoding the second signal by a second deserializer (Itoigawa, deserializer 44, Figure 2), and outputting a binary signal data sequence; The deserializers receive signals from the flipflops and combine that data into a binary sequence provided to the selector 26 through the C-PHY and D-PHY protocol processing.

	Itoigawa does not expressly teach
Step S5: receiving the binary signal data sequence outputted by the first deserializer by a transmitter and outputting a binary signal through a connection terminal, or receiving the binary signal data sequence outputted by the second deserializer by the transmitter, and converting the binary signal data sequence into a differential signal and outputting the differential signal.
Aronson teaches a digital video interface with
Step S5: receiving the binary signal data sequence outputted by the first deserializer by a transmitter and outputting a binary signal through a connection terminal (Aronson, received signals are output as four data streams 128, which correspond to HDMI 110, Figure 2A), or receiving the binary signal data sequence outputted by the second deserializer by the transmitter, and converting the binary signal data sequence into a differential signal and outputting the differential signal (Aronson, received signals are output as four data streams 128, which correspond to HDMI 110, Figure 2A). As shown in figure 2A of Aronson, the transmitters in the HDMI 110 receive signals from the de-serializer IC 126 and provide the data sequences to the display 130.
The combination of Itoigawa and Aronson teaches C-PHY and D-PHY deserializsers outputting signals to the HDMI transmitters which provide data sequences to the display.

	Thus, Itoigawa, as modified by Aronson, teaches the transmitters providing four data sequences to the display.
As to claim 9, Itoigawa, as modified by Aronson, teaches the driving method (Itoigawa, driver IC 2 is a semiconductor device configured to drive the liquid crystal display panel 1, Figure 1, ¶ [0053]) wherein the driving method specifically comprises steps of:
Step S1: receiving an image data by a RGB module (Itoigawa, receivers                         
                            
                                
                                    23
                                
                                
                                    1
                                
                            
                        
                    -                        
                            
                                
                                    23
                                
                                
                                    3
                                
                            
                        
                     and logic block 27, Figure 2) and converting the image data into a RGB signal (Itoigawa, the logic block 27 controls various circuits integrated in the driver IC 2 in ;
Step S2: after a C-PHY protocol processing module (Itoigawa, C-PHY block 24, Figure 2) receives the RGB signal, the C-PHY protocol processing module outputs a MIPI C-PHY signal after processing the RGB signal according to a MIPI C-PHY protocol standard (Itoigawa, The C-PHY block 24 performs signal processing on the signals received from the receivers                         
                            
                                
                                    23
                                
                                
                                    1
                                
                            
                        
                    ,                         
                            
                                
                                    23
                                
                                
                                    2
                                
                            
                             
                        
                    and                         
                            
                                
                                    23
                                
                                
                                    3
                                
                            
                        
                     in accordance with the MIPI C-PHY specification, to thereby extract various data (such as control data and image data) transmitted from the host. Figure 2, ¶ [0059]), or after a D-PHY protocol processing module (Itoigawa, D-PHY block 25, Figure 2) receives the RGB signal, the D-PHY protocol processing module outputs a MIPI D-PHY signal after processing the RGB signal according to a MIPI D-PHY protocol standard (Itoigawa, The D-PHY block 25 performs signal processing on the signals received from the receivers                         
                            
                                
                                    23
                                
                                
                                    1
                                
                            
                        
                    ,                         
                            
                                
                                    23
                                
                                
                                    2
                                
                            
                             
                        
                    and                         
                            
                                
                                    23
                                
                                
                                    3
                                
                            
                        
                     in accordance with the MIPI D-PHY specification, to thereby extract various data (such as control data and image data) transmitted from the host. Figure 2, ¶ [0061]);
Step S3: selectively receiving the MIPI C-PHY signal and the MIPI D-PHY signal by a C-PHY/D-PHY sector (Itoigawa, selector 26, Figure 2), and outputting; As shown in figure 2 of Itoigawa, the selector 26 receives the outputs from the C-PHY/D-PHY blocks and outputs to the logic block 27.
Step S4: decoding the MIPI C-PHY signal by a C-PHY deserializer (Itoigawa, deserializer 35, Figure 2) and outputting a binary signal data sequence, or decoding the MIPI D-PHY signal by a D-PHY deserializer (Itoigawa, deserializer 44, , and outputting a binary signal data sequence; The deserializers receive signals from the flipflops and combine that data into a binary sequence provided to the selector 26 through the C-PHY and D-PHY protocol processing.
Step S5: receiving the binary signal data sequence outputted by the C-PHY deserializer (Itoigawa, deserializer 35, Figure 2) by a transmitter and outputting a binary signal through a connection terminal (Aronson, received signals are output as four data streams 128, which correspond to HDMI 110, Figure 2A), or receiving the binary signal data sequence outputted by the D-PHY deserializer (Itoigawa, deserializer 44, Figure 2), converting the binary signal data sequence into a differential signal and outputting the differential signal (Aronson, received signals are output as four data streams 128, which correspond to HDMI 110, Figure 2A). As shown in figure 2A of Aronson, the transmitters in the HDMI 110 receive signals from the de-serializer IC 126 and provide the data sequences to the display 130.
As to claim 10, Itoigawa, as modified by Aronson, teaches a display system (Itoigawa, display module 10, Figure 1), comprising:
a driving device (Itoigawa, driver IC 2, Figure 1) as claimed in claim 1;
a connection module electrically connected to a connection terminal in the driving device (Itoigawa, flexible circuit board 3 includes transmission lines used for communications between a host and the driver IC2, Figure 1, ¶ [0054]);
a display module connected to the connection module for displaying a data provided by the driving device (Itoigawa, The display module 10 includes a liquid crystal display panel 1, a driver IC (integrated circuit) 2 and a flexible circuit board 3.  .
As to claim 11, Itoigawa, as modified by Aronson, teaches the display system wherein the driving device comprises:
a RGB module (Itoigawa, receivers                         
                            
                                
                                    23
                                
                                
                                    1
                                
                            
                        
                    -                        
                            
                                
                                    23
                                
                                
                                    3
                                
                            
                        
                     and logic block 27, Figure 2) for receiving an image data and converting the image data into a RGB signal (Itoigawa, the logic block 27 controls various circuits integrated in the driver IC 2 in response to control data included in the reception data, and also performs image processing on image data, Figure 2, ¶ [0064]);
a C-PHY protocol processing module (Itoigawa, C-PHY block 24, Figure 2) and a D-PHY protocol processing module (Itoigawa, D-PHY block 25, Figure 2)  respectively connected to the RGB module (Itoigawa, receivers                         
                            
                                
                                    23
                                
                                
                                    1
                                
                            
                        
                    -                        
                            
                                
                                    23
                                
                                
                                    3
                                
                            
                        
                     and logic block 27, Figure 2), wherein after the C-PHY protocol processing module receives the RGB signal, the C-PHY protocol processing module output a MIPI C-PHY signal after processing the RGB signal according to a MlPI C-PHY protocol standard (Itoigawa, The C-PHY block 24 performs signal processing on the signals received from the receivers                         
                            
                                
                                    23
                                
                                
                                    1
                                
                            
                        
                    ,                         
                            
                                
                                    23
                                
                                
                                    2
                                
                            
                             
                        
                    and                         
                            
                                
                                    23
                                
                                
                                    3
                                
                            
                        
                     in accordance with the MIPI C-PHY specification, to thereby extract various data (such as control data and image data) transmitted from the host. Figure 2, ¶ [0059]), and after the D-PHY protocol processing module receives the RGB signal, the C-PHY protocol processing module outputs a MIPI D-PHY signal after processing the RGB signal according to a MIPI D-PHY protocol standard (Itoigawa, The D-PHY block 25 performs signal processing on the signals received from the receivers                         
                            
                                
                                    23
                                
                                
                                    1
                                
                            
                        
                    ,                         
                            
                                
                                    23
                                
                                
                                    2
                                
                            
                             
                        
                    and                         
                            
                                
                                    23
                                
                                
                                    3
                                
                            
                        
                     in accordance ;
a C-PHY/D-PHY selector (Itoigawa, selector 26, Figure 2) connected to the C-PHY protocol processing module (Itoigawa, C-PHY block 24, Figure 2) and the D-PHY protocol processing module (Itoigawa, D-PHY block 25, Figure 2) to selectively receive the MIPI C-PHY signal and the MIPI D-PHY signal, and outputting; As shown in figure 2 of Itoigawa, the selector 26 receives the outputs from the C-PHY/D-PHY blocks and outputs to the logic block 27.
a C-PHY deserializer (Itoigawa, deserializer 35, Figure 2) and a D-PHY deserializer (Itoigawa, deserializer 44, Figure 2) connected to the C-PHY/D-PHY selector (Itoigawa, selector 26, Figure 2), wherein the C-PHY deserializer is used to decode the MIPI G-PHY signal and outputs a binary signal data sequence, and the D-PHY deserializer is used to decode the MIPI D-PHY signal and outputs a binary signal data sequence; The deserializers receive signals from the flipflops and combine that data into a binary sequence provided to the selector 26 through the C-PHY and D-PHY protocol processing.
multiple transmitters and multiple connection terminals (Aronson, received signals are output as four data streams 128, which correspond to HDMI 110, Figure 2A) connected to the C-PHY deserializer (Itoigawa, deserializer 35, Figure 2) and the D-PHY deserializer (Itoigawa, deserializer 44, Figure 2), and the connection terminals are connected to the transmitters for receiving the binary signal data sequences and outputting a driving signal. As shown in figure 2A of Aronson, the transmitters in the HDMI 110 receive signals from the de-serializer IC 126 and provide the data 
As to claim 12, Itoigawa, as modified by Aronson, teaches the display system wherein the driving device further comprises: a clock module (Itoigawa, clock recovery circuit 31 and receiver                         
                            
                                
                                    23
                                
                                
                                    3
                                
                            
                        
                    , Figure 2) connected to the C-PHY deserializer (Itoigawa, deserializer 35, Figure 2) and the D-PHY deserializer (Itoigawa, deserializer 44, Figure 2) for generating a clock signal (Itoigawa, clock signals CLK1 and CLK2, Figure 2). As shown in figure 2 of Itoigawa, the clock signals are generated by the clock recovery circuit and the receiver.
As to claim 13, Itoigawa, as modified by Aronson, teaches the display system wherein the driving device further comprises: multiple triggers connected to the clock module (Itoigawa, clock recovery circuit 31 and receiver                         
                            
                                
                                    23
                                
                                
                                    3
                                
                            
                        
                    , Figure 2), the C-PHY deserializer (Itoigawa, deserializer 35, Figure 2) and the D-PHY deserializer (Itoigawa, deserializer 44, Figure 2), and the triggers combines with the clock signal to synchronously latch the binary signal data output sequences outputted by the C-PHY deserializer and the D-PHY deserializer, and the multiple triggers includes:
a first trigger (Itoigawa, flipflop 32, Figure 2), a second trigger (Itoigawa, flipflop 33, Figure 2), and a third trigger (Itoigawa, flipflop 34, Figure 2) respectively connected to the C-PHY deserializer (Itoigawa, deserializer 35, Figure 2) and the clock module for generating a trigger clock signal in order to synchronously latch the binary signal data sequence outputted by the C-PHY deserializer (Itoigawa, The flipflops 32, 33 and 34 constitute a latch circuit which latches the signals received                         
                            
                                
                                    23
                                
                                
                                    1
                                
                            
                        
                    -                        
                            
                                
                                    23
                                
                                
                                    3
                                
                            
                        
                    ; the flipflops 32, 33 and 34 respectively generate a data stream by latching the signals received from the receivers                         
                            
                                
                                    23
                                
                                
                                    1
                                
                            
                        
                    -                        
                            
                                
                                    23
                                
                                
                                    3
                                
                            
                        
                    in synchronization with the clock signal CLK1. Figure 2, ¶ [0060]); and
a fourth trigger (Itoigawa, flipflop 41, Figure 2) and a fifth trigger (Itoigawa, flipflop 42, Figure 2) respectively connected to the D-PHY deserializer (Itoigawa, deserializer 44, Figure 2) and the clock module, for generating a trigger dock signal in order to synchronously latch the binary signal data sequence outputted by the D-PHY deserializer (Itoigawa, The flipflops 41 and 32 constitute a latch circuit which latches the signals received from the receivers                        
                             
                            
                                
                                    23
                                
                                
                                    1
                                
                            
                        
                     and                         
                            
                                
                                    23
                                
                                
                                    2
                                
                            
                        
                    ; the flipflops 41 and 42 generate data streams by respectively latching the signals received from the receivers                         
                            
                                
                                    23
                                
                                
                                    1
                                
                            
                        
                     and                         
                            
                                
                                    23
                                
                                
                                    2
                                
                            
                        
                     in synchronization with the clock signal CLK2 (that is, the signal received from the receiver                         
                            
                                
                                    23
                                
                                
                                    3
                                
                            
                        
                    ), Figure 2, ¶ [0062]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

U.S. Pub. No. 2015/0370305 by Wietfeldt teaches a method for physical transmission of media which includes a multimode PHY device.

U.S. Pub. No. 2016/0063948 by Han teaches a display driver circuit with a MIPI D-PHY interface for data transmission.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on (571)272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.